DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by a structural modifier.  Such claim limitations are: acquisition unit, determination unit, reception unit, notification unit, inquiry unit, transmission unit, and search unit, in claims 1-9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification indicates the functions performed are implemented by the central processing unit in ¶ [24-25].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas A. Cocotis et al (US 20070168514 A1).

Regarding claim 1, Cocotis et al discloses an information processing apparatus (¶ [90] message center; ¶ [142] root Message Center) to communicate with a server system with information about a first printing apparatus registered therein (¶ [141] MC1 zone 1; Fig. 6), the server system being configured to set the first printing apparatus as a default printing apparatus (¶ [207]), the information processing apparatus comprising: 
an acquisition unit (Fig. 1 numeral 10) configured to acquire information about the first printing apparatus registered as the default printing apparatus in the server system (¶ [144]) and; 
a storage unit (Fig. 1 numeral 30) configured to store information about a second printing apparatus to perform communication not using the server system, as information about the default printing apparatus to be used (¶ [167] storing user profiles including default printers; Fig. 6 element D1 printing apparatus not using MC1); 
a determination unit (Fig. 1 numeral 14) configured to determine which of the information about the second printing apparatus stored in the storage unit and the information about the first printing apparatus acquired by the acquisition unit is to be displayed as information about the default printing apparatus (¶ [147] and ¶ [167]; ¶ [207]); and 
a display unit (¶ [168]) configured to display the information about the default printing apparatus based on a result of the determination by the determination unit (¶ [167] user modifying profiles indicating default printer information being displayed and changed).

Regarding claim 2, Cocotis et al discloses the information processing apparatus according to claim 1, wherein, based on a determination of displaying the information about the first printing apparatus acquired by the acquisition unit as information about the default printing apparatus, the display unit displays the information about the first printing apparatus acquired by the acquisition unit as information about the default printing apparatus (¶ [207] choosing a local printer when system accessed through wired connection).

Regarding claim 3, Cocotis et al discloses the information processing apparatus according to claim 1, wherein, based on no determination made of displaying the information about the first printing apparatus acquired by the acquisition unit as information about the default printing apparatus, the display unit displays the second printing apparatus stored in the storage unit as the default printing apparatus (¶ [207] information indicating system being accessed via wireless connection initiates dynamic default printer display output).

Regarding claim 6, Cocotis et al discloses the information processing apparatus according to claim 1 (see rejection of claim 1), further comprising a reception unit configured to receive an instruction to display a print setting screen from the user, wherein, upon reception of the instruction, the display unit displays the print setting screen displaying information about the default printing apparatus on a result of the determination by the determination unit (Fig. 36; ¶ [193] UI allows user to see available printers and printer information).

Regarding claim 10, Cocotis et al discloses a method of controlling an information processing apparatus to communicate with a server system with information about a first printing apparatus registered therein, the server system being configured to set the first printing apparatus as a default printing apparatus (see rejection of claim 1), the method comprising: 
acquiring information about the first printing apparatus registered as the default printing apparatus in the server system (see rejection of claim 1); 
storing information about a second printing apparatus to perform communication not using the server system, as information about the default printing apparatus to be used (see rejection of claim 1); 
determining which of the information about the second printing apparatus stored in the storage and the information about the first printing apparatus acquired by the acquisition is to be displayed as information about the default printing apparatus (see rejection of claim 1); and 
displaying the information about the default printing apparatus on a display unit based on a result of the determination (see rejection of claim 1).

Regarding claim 11, Cocotis et al discloses a non-transitory storage medium storing a program for a method of controlling an information processing apparatus to communicate with a server system with information about a first printing apparatus registered therein, the server system being configured to set the first printing apparatus as a default printing apparatus (¶ [365]; see also rejection of claim 1), the method comprising: 
acquiring information about the first printing apparatus registered as the default printing apparatus in the server system (see rejection of claim 1); 
storing information about a second printing apparatus to perform communication not using the server system, as information about the default printing apparatus to be used (see rejection of claim 1); 
determining which of the information about the second printing apparatus stored in the storage and the information about the first printing apparatus acquired by the acquisition is to be displayed as information about the default printing apparatus (see rejection of claim 1); and 
displaying the information about the default printing apparatus on a display unit based on a result of the determination (see rejection of claim 1).


Allowable Subject Matter

Claims 4, 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
January 15, 2022